Phipps, Judge.
Ralph Edwards brought suit alleging that Henry Ingram had shot him wrongfully and without justification. The jury found Ingram grossly negligent and returned a $50,000 verdict in favor of Edwards. Ingram appeals, contending that the trial court erred in admitting evidence of prior acts by him toward third parties. Finding no abuse of discretion, we affirm.
Amid the revelry of “Freaknik” weekend in April 1997, Edwards was on the premises of a nightclub in the Buckhead area of Atlanta. He and numerous others were standing in line waiting to enter the club. Ingram, an off-duty Fulton County deputy sheriff, appeared for work as a security guard at the club. He drove his car to an area near Edwards. A distracted motorist driving in the opposite direction almost hit Ingram’s car. Ingram became enraged and yelled threatening obscenities at the motorist. Edwards presented evidence that Ingram drew his weapon and fired it. Ingram denied drawing or discharging his weapon at the time in question. Indisputably, however, a weapon was discharged in the vicinity, and Edwards was struck by the bullet.
The trial court allowed Edwards to present evidence that in 1992, and again in 1993, Ingram displayed his handgun in a threatening manner after becoming angry at other individuals while he was off duty. Ingram argues that these former transactions were not sufficiently similar to the incident here, because he indisputably did not fire his weapon on either of the prior occasions. Nonetheless, the prior acts by Ingram were highly relevant to impeach his testimony that he had not even drawn his weapon on this occasion. They were not too remote in time to be admissible. The record does not support Ingram’s claim that he was unfairly surprised by the trial court’s decision to admit this evidence. We find no abuse of discretion in the court’s admission of the evidence.1

Judgment affirmed.


Smith, P. J., and Barnes, J., concur.

*248Decided August 16, 2001
Stephen F. Mackie, for appellants.
Parks, Chesin, Walbert & Miller, Andrew Y. Coffman, Miles, McGoff & Moore, Larry A. Pankey, for appellee.

 See generally Troncalli v. Jones, 237 Ga. App. 10, 15 (4) (514 SE2d 478) (1999).